Citation Nr: 1015060	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1977 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

By way of background, the Veteran's claim was remanded for 
further procedural and evidentiary development in September 
2007.  Because the benefit sought remains denied, the claim 
has been returned to the Board.
 

FINDINGS OF FACT

1.  The RO last declined to reopen the Veteran's right knee 
disorder service connection claim in an April 1993 decision.

2.  The evidence submitted since April 1993 is cumulative, 
does not relate to an unestablished fact, and fails to raise 
a reasonable possibility of substantiating the Veteran's 
claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for a 
right knee disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.103, 3.156, 
20.1104 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were satisfied by letters dated in 
October 2007 and March 2009, which were sent pursuant to the 
remand instructions outlined in the Board's September 2007 
decision and which apprised the Veteran of the new and 
material evidence necessary to reopen his claim and the 
reason his claim was initially denied, thereby complying with 
the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Veteran's claim was subsequently readjudicated, as 
reflected by a November 2009 supplemental statement of the 
case, and thus the Board deems any error in the timing of the 
Veteran's notice harmless.

As to the duty to assist, all adequately identified VA 
treatment records were obtained.  The Veteran was also 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  However, he was not examined for VA 
purposes because that requirement is not triggered in claims 
to reopen until new and material evidence has been presented, 
and as discussed below, the Veteran has not submitted any 
such evidence.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  New and Material Evidence

The RO declined to reopen the Veteran's right knee disorder 
service connection claim in an April 1993 decision.  The 
Veteran failed to appeal this decision, and his claim became 
final.  38 C.F.R. § 20.1103.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO declined to reopen Veteran's service connection claim 
for a right knee disability because the newly submitted 
evidence failed to relate to the reason that the Veteran's 
claim was initially denied, namely it failed to show that the 
Veteran's right knee disorder was incurred in or aggravated 
by service.  

At the time the RO declined to reopen the Veteran's right 
knee disorder service connection claim, the evidence of 
record consisted of the Veteran and his representative's 
submitted statements; service treatment records; a February 
1987 VA examination report; VA treatment records including a 
complete physical examination conducted in 1988 and treatment 
for right knee pain and a subsequent right knee surgery in 
1991; and a May 1992 VA medical opinion.  

In his submitted statements, the Veteran asserted that he had 
not reinjured his right knee after service and that his 
current right knee disorder was attributable to service.  
The Veteran's service treatment records reflected his 
treatment for right knee complaints, which were variously 
diagnosed as traumatic synovitis, collateral ligamental 
strain, and M-S pain, with the Veteran's reports of right 
knee pain but no knee abnormalities noted at separation.  The 
Veteran's February 1987 VA examination report and November 
1988 VA treatment record noted full range of right knee 
motion and did not reference any complaints of knee pain.  
The Veteran's subsequent VA treatment records and surgical 
reports reflected that he sought treatment for knee pain in 
1991, at which time he reported a 1990 right knee twisting 
injury and having experienced right knee pain since that 
time.  The records further reflected that the Veteran 
underwent right knee arthroscopic surgery with a partial 
medial meniscal resection in July 1991, and the Veteran's 
surgical report reflects that Grade I and II changes of the 
cartilage of the weight-bearing surface of the medial femoral 
condyle and tibial plateau were discovered.  

Documentation in the Veteran's claims file reflects that the 
Veteran was scheduled for a VA examination and failed to 
appear, and the Veteran's representative submitted a 
statement requesting a VA orthopedic opinion regarding the 
etiology of the Grade I and II cartilage changes discovered 
during the Veteran's 1991 surgery and their potential 
relationship to the Veteran's in-service right knee injuries.  
A May 1992 VA orthopedic surgeon's medical opinion states 
that due to the lack of clinical findings of any right knee 
disability at separation or during the Veteran's 1987 VA 
examination and 1988 VA treatment, the probability of the 
Veteran's intra-articular pathology (discovered during his 
1991 knee surgery) being present during service was remote, 
whereas the Veteran's 1990 right knee injury and continuous 
knee symptomatology until the time of his 1991 surgical 
procedure strongly indicated that his 1990 injury was the 
cause of the joint changes discovered during his surgery.

Evidence submitted since the Veteran's service connection 
denial includes the Veteran and his representative's 
submitted statements and the Veteran's VA treatment records.  
In their submitted statements, the Veteran and his 
representative continue to assert that the Veteran's right 
knee disorder is attributable to service, and the Veteran's 
VA treatment records reflect his continued complaints of 
right knee pain and treatment for his right knee disorder.

The Board finds that the Veteran has not submitted new and 
material evidence to reopen his previously denied claim.  The 
Veteran and his representative's contentions that his current 
right knee disorder is attributable to an injury or 
disability incurred in service were considered by both the 
May 1992 VA orthopedist  who opined that the medical evidence 
of record strongly indicated that the Veteran's right knee 
disorder was the result of a post-service injury and the 
April 1993 rating decision that declined to reopen the 
Veteran's service connection claim.  Furthermore, the Board 
notes that while the Veteran and his representative believe 
that the Veteran's current right knee disorder is the result 
of an in-service right knee injury, neither the Veteran nor 
his representative are medically qualified to offer an 
opinion relating a current right knee disorder to service, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), 
and lay assertions of medical causation cannot serve as the 
predicate to reopen a claim, Hickson v. West, 11 Vet. 
App. 374 (1998).

Finally, the Veteran's newly submitted VA treatment records 
do not relate to an unestablished fact necessary to 
substantiate his claim.  While these records reflect that the 
Veteran continues to have a current right knee disorder, they 
do not suggest that the Veteran's current right knee disorder 
is attributable to service.  Medical records describing the 
Veteran's current condition are not material to the issue of 
service connection.  See Morton v. Principi, 3 Vet. App. 508 
(1992).  

Accordingly, the Board concludes that the evidence submitted 
since the April 1993 RO decision is not new and material and 
does not serve to reopen the Veteran's claim.


ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for a 
right knee disorder is not reopened, and the appeal is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


